UNITED STATES COURT OF APPEALS
Filed 1/21/97
                                    TENTH CIRCUIT


 ANGELA C.R. DeSERRATO,

          Plaintiff-Appellant,

              v.                                            No. 96-4123
                                                      (D.C. No. 2-96-CV-22-G)
 THE HILLHAVEN CORPORATION,                                  (D. Utah)

          Defendant-Appellee.




                                 ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is ordered

submitted without oral argument.

      Angela DeSerrato appeals the district court's dismissal of her pro se 42 U.S.C. §§

1983 and 1985 claims against her former employer, Hillhaven Corporation. We affirm.

      DeSerrato's complaint alleged Hillhaven wrongfully terminated her employment

and made libelous statements about her. She contended her termination as a registered



      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
nurse was in retaliation for her refusal to engage in illegal actions. DeSerrato alleged

Hillhaven was acting under color of state law because, "This corporation . . . was fully

aware [the Director of Nursing] was terminating my employment and violating my civil

rights as well as sending libel mail and notes and defamatory statements." Record doc. 3.

She further alleged she was subjected to employment discrimination.

       Hillhaven moved to dismiss the action under Fed. R. Civ. P. 12(b)(6) on the

ground that it was a private corporation and DeSerrato failed to allege facts adequate to

show its actions were under color of state law. The magistrate judge recommended the

complaint be dismissed for the reasons stated by Hillhaven, and also determined the

complaint could not support a § 1985 action because it contained no claim of class-based

or racially discriminatory animus. The district court accepted the magistrate's

recommendation and dismissed the action.

       We review de novo a district court's dismissal under Fed. R. Civ. P. 12(b)(6) for

failure to state a claim. Kidd v. Taos Ski Valley, 88 F.3d 848, 854 (10th Cir. 1996).

Similarly, we review a dismissal for lack of subject matter jurisdiction de novo. Olguin v.

Lucero, 87 F.3d 401, 403 (10th Cir.), cert. denied 117 S. Ct. 436 (1996). Dismissal under

12(b)(6) is proper only when it appears plaintiff can prove no set of facts in support of the

claim to support relief, accepting the well-pleaded allegations of the complaint as true and

construing them in the light most favorable to plaintiff. Fuller v. Norton, 86 F.3d 1016,

1020 (10th Cir. 1996).

       An actionable claim under § 1983 requires that defendant act under color of state

law and that its conduct be fairly attributable to the state. See Luger v. Edmondson Oil

Co., 457 U.S. 922, 937 (1982); Pino v. Higgs, 75 F.3d 1461, 1465 (10th Cir. 1996).


                                             -2-
DeSerrato alleges no facts sufficient to satisfy this requirement.

       An actionable claim under § 1985 requires an allegation of "some racial, or

perhaps otherwise class-based, invidiously discriminatory animus." Griffin v.

Breckenridge, 403 U.S. 88, 102 (1971); Bisbee v. Bey, 39 F.3d 1096, 1102 (10th Cir.

1994), cert. denied 115 S. Ct. 2577 (1995). Without such an allegation, DeSerrato's claim

must be dismissed.

       AFFIRMED. Appellee's motion to strike extraneous materials filed by appellant is

GRANTED.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                             -3-